COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §            No. 08-13-00338-CR
 THOMAS HEARREAN,
                                                §              Appeal from the
                  Appellant,
                                                §        County Criminal Court No. 5
 v.
                                                §          of Denton County, Texas
 THE STATE OF TEXAS,
                                                §           (TC# F-2012-1033-E)
                  State.
                                                §
                                              ORDER

       The Court GRANTS the State’s Motion to Transfer Exhibit to the Court of Appeals.

       Therefore, the Court ORDERS the Official Court Reporter for the County Criminal Court

No. 5 of Denton County, Texas, to electronically submit a supplemental reporter’s record with

State’s Exhibit 1 which is an audio/video recording. The supplemental reporter’s record is due

with this Court on or before July 25, 2014.

       IT IS SO ORDERED this 25th day of June, 2014.

                                              PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.